               Case 2:19-cr-00189-JLR Document 22 Filed 04/24/20 Page 1 of 2




 1                                                                  The Honorable James L. Robart
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10 UNITED STATES OF AMERICA,                         NO. CR 19-0189JLR
11                                   Plaintiff,      ORDER CONTINUING TRIAL
                                                     AND STATUS HEARING
12                           v.
13
14 JONATHAN MAREK,
15                                   Defendant.
16
17          Having considered the record and the parties’ April 22, 2020, joint motion, and
18 General Orders 02-20 and 07-20 for the Western District of Washington, the Court FINDS
19 that neither trial nor the currently scheduled status hearing in this case can proceed before
20 July 1, 2020. For the reasons detailed in the parties’ joint motion, the ends of justice served
21 by continuing the trial and status hearing outweigh the best interests of the public and the
22 defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(i), (iv).
23          IT IS THEREFORE ORDERED that the parties’ joint motion to continue the trial
24 date, status hearing, and other dates is GRANTED.
25          The status hearing currently scheduled for June 1, 2020, is CONTINUED until
26 July 1, 2020, at 2:00 p.m. At that status hearing, the Court will set a new trial date.
27          IT IS FURTHER ORDERED that the time between the date of the filing of the
28 parties’ joint motion and the July 1, 2020, status hearing is excluded in computing the time


     Order Continuing Trial and Status Hearing
     United States v. Marek, CR19-189 JLR – 1
                Case 2:19-cr-00189-JLR Document 22 Filed 04/24/20 Page 2 of 2




 1 within which trial must commence because the ends of justice served by granting this
 2 continuance outweigh the best interest of the public and the defendant in a speedy trial. 18
 3 U.S.C. § 3161(h)(7)(A). Failure to grant this continuance would likely make trial impossible
 4 and result in a miscarriage of justice, and would deny counsel for the defendant and
 5 government counsel the reasonable time necessary for effective preparation, taking into
 6 account the exercise of due diligence. Id. § (B)(i), (iv).
 7
 8           Dated this 24th day of April, 2020.


                                                      A
 9
10
11                                                    The Honorable James L. Robart
12                                                    U.S District Court Judge

13
14
15
16
     Presented by:
17
18 /s/ Jessica M. Manca
   JESSICA M. MANCA
19 Assistant United States Attorney
20
21 /s/ Timothy Lohraff (per approval)
22 TIMOTHY LOHRAFF
   Counsel for Jonathan Marek
23
24
25
26
27
28


      Order Continuing Trial and Status Hearing
      United States v. Marek, CR19-189 JLR – 2
